            Case 1:21-cv-01370-LTS Document 5 Filed 04/21/21 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LUTHER LOPEZ,

                                 Plaintiff,

                     -against-                                     21-CV-1370 (LTS)

                                                                 ORDER TO AMEND
 GENESIS FS CARD SERVICES, INC.; THE
 BANK OF MISSOURI,

                                 Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action under the Equal Credit Opportunity Act, 15

U.S.C. §§ 1691 et seq., the Truth in Lending Act, 15 U.S.C. § 1601(a), and state law. By order

dated March 17, 2021, the Court granted Plaintiff’s request to proceed without prepayment of

fees, that is, in forma pauperis. For the reasons set forth below, the Court grants Plaintiff leave to

file an amended complaint within sixty days of the date of this order.

                                    STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or any portion of the complaint,

that is frivolous or malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

see Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must

also dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in
           Case 1:21-cv-01370-LTS Document 5 Filed 04/21/21 Page 2 of 13




original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        Moreover, the exact degree of solicitude that should be afforded to a pro se litigant in any

given case depends upon a variety of factors, including the procedural context and relevant

characteristics of the particular litigant. Tracy v. Freshwater, 623 F.3d 90 (2d Cir. 2010). A

frequent pro se litigant may be charged with knowledge of particular legal requirements. See

Sledge v. Kooi, 564 F.3d 105, 109-110 (2d Cir. 2009) (discussing circumstances where frequent

pro se litigant may be charged with knowledge of particular legal requirements).

                                          BACKGROUND

        The complaint sets forth the following allegations. Plaintiff opened a line of credit with

Defendants on or about October 28, 2019, which he used frequently to rent cars and for other

purposes. (ECF 2 ¶ 4.) On or about September 12, 2020, Plaintiff had an available credit line of

approximately $203, but Defendants placed a hold on Plaintiff’s account until a $91 payment

was made. Plaintiff called customer service and requested immediate access to his account. The

person with whom he spoke told Plaintiff that he would get access 48 to 72 hours after payment

was made. Plaintiff made the $91 payment, but Defendants “illegally withheld” Plaintiff’s

account access until September 28, 2020.

        According to Plaintiff, Defendants “engaged in a practice of surreptitiously adding or

including an annual hidden fee” of $99 per year,” “target[ed] high risk individuals, specifically,

but not limited to African Americans and other Non-White applicants,” and “knowingly, willfully

and intentionally misrepresented credit card rates, fees and/or charges, specifically targeting

African Americans.” He also asserts claims of breach of contract and conversion.


                                                   2
          Case 1:21-cv-01370-LTS Document 5 Filed 04/21/21 Page 3 of 13




Plaintiff seeks an unspecified amount of money damages, and an order enjoining Defendants

from charging hidden fees or “withholding access to” customer funds once payment has been

made. Plaintiff asserts that he is a citizen of New Jersey, although his pleading shows a New

York address; that the Bank of Missouri is a “foreign corporation that conducts business in New

Jersey”; and that FS Genesis Card Services “sells products and services in the flow of interstate

commerce.” (Id. ¶¶ 6-8.)

                                            DISCUSSION

A.      Equal Credit Opportunity Act (ECOA)

        The “ECOA provides that it is ‘unlawful for any creditor to discriminate against any

applicant, with respect to any aspect of a credit transaction[,] . . . on the basis of race, color,

religion, national origin, sex or marital status, or age.’” Crawford v. Franklin Credit Mgmt.

Corp., 758 F.3d 473, 489 (2d Cir. 2014) (quoting 15 U.S.C. § 1691(a)). The ECOA imposes

liability on any creditor “for any actual damages sustained by such applicant acting either in an

individual capacity or as a member of a class.” Id. § 1691e(a); see also Germain v. M & T Bank

Corp., 111 F. Supp.3d 506, 524–27 (S.D.N.Y. 2015).

        “[T]he statute provides that ‘[e]ach applicant against whom adverse action is taken shall

be entitled to a statement of reasons for such action from the creditor.’” Stoyanovich v. Fine Art

Capital LLC, No. 06-CV-13158 (SHS), 2007 WL 2363656, at *2 (S.D.N.Y. Aug. 17, 2007)

(quoting 15 U.S.C. § 1691(d)(2)). “Adverse action” is defined as “a denial or revocation of

credit, a change in the terms of an existing credit arrangement, or a refusal to grant credit in

substantially the amount or on substantially the terms requested.” 15 U.S.C. § 1691(d)(6).

        Plaintiff fails to allege facts sufficient to suggest a violation of the ECOA. Although

Plaintiff cites to the statute and alleges discrimination, he fails to allege any facts suggesting that

Defendants engaged in discriminatory credit practices against him on the basis of race, color,


                                                    3
          Case 1:21-cv-01370-LTS Document 5 Filed 04/21/21 Page 4 of 13




religion, national origin, sex, marital status, or age. Thus, even if the events giving rise to this

complaint satisfy the “adverse action” requirement under the ECOA, the complaint fails to show

that Defendants discriminated against Plaintiff on the basis of his race.

B.      Truth in Lending Act (TILA)

        TILA’s overall purpose is to require creditors to divulge meaningful credit terms to

customers. See 15 U.S.C. § 1601(a); McAnaney v. Astoria Fin. Corp., 357 F. Supp. 2d 578, 583

(E.D.N.Y. 2005). A plaintiff may bring claims under TILA to recover statutory and actual

damages from a defendant creditor who fails to make requisite disclosures, such as “finance

charges, annual percentage rates of interest, and the borrower’s rights.” Beach v. Ocwen Fed.

Bank, 523 U.S. 410, 412, (1998); see also 12 C.F.R. § 226.18 (Regulation Z) (setting forth

required disclosures); Cardiello v. The Money Store, Inc., No. 00-CV-7332 (NRB), 2001 WL

604007, at *3 (S.D.N.Y. June 1, 2001) (TILA requires “lenders to disclose to consumers certain

material terms clearly and conspicuously in writing, in a form that consumers may examine and

retain for reference.”) (internal quotation marks omitted), aff’d, 29 F. App’x 780 (2d Cir. Mar.

15, 2002).

        There are insufficient facts in the complaint to state a claim under TILA. Plaintiff alleges

that he was unaware of the $99 annual fee, but he does not allege that Defendants either failed to

inform him of that fee or that the disclosure of the credit terms was either unclear or

inconspicuous. Moreover, TILA has no provisions that govern allegedly racially discriminatory

lending, which forms the crux of Plaintiff’s claims. See Powell v. American General Finance,

Inc., 310 F. Supp.2d 481, 484–85 (N.D.N.Y. 2004).

C.      Diversity Jurisdiction

        Plaintiff also asserts state law claims of conversion and breach of contract. To establish

that the Court has diversity jurisdiction under 28 U.S.C. § 1332, a plaintiff must first allege that


                                                   4
           Case 1:21-cv-01370-LTS Document 5 Filed 04/21/21 Page 5 of 13




the plaintiff and the defendant are citizens of different states. Wis. Dep’t of Corr. v. Schacht, 524

U.S. 381, 388 (1998). In addition, the plaintiff must allege to a “reasonable probability” that the

claim is in excess of the sum or value of $75,000.00, the statutory jurisdictional amount. See 28

U.S.C. § 1332(a); Colavito v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006)

(citation and internal quotation marks omitted).

       Plaintiff does not provide facts showing that there is complete diversity of citizenship

among the parties, or that his claim satisfies the statutory jurisdictional amount. 1 The complaint

therefore fails to show that the Court has diversity jurisdiction over this matter.

                     LEAVE TO AMEND AND LITIGATION HISTORY

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects unless it would be futile. See Hill v. Curcione, 657 F.3d 116, 123–24 (2d Cir.

2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Although it is not clear whether the

defects in Plaintiff’s complaint may be cured with an amendment, the Court grants Plaintiff leave

to amend his complaint because Plaintiff proceeds pro se.

       The Court notes that Plaintiff has filed a number of cases in federal courts. See, e.g.,

Lopez v. Egan, No. 19-CV-600828 (D.N.J. Nov. 28, 2018) (order dismissing complaint filed

under 42 U.S.C. §1983 for failure to state a claim on which relief may be granted); Lopez v. Blink

Fitness, No. 17-CV-6399 (D.N.J. Nov. 28, 2018) (order granting motion to dismiss complaint

asserting conversion and breach of contract claims and claims under the Electronic Funds

Transfer Act); Lopez v. Lahren, No. 17-CV-3341 (CM) (S.D.N.Y. May 18, 2017) (order


       1
          A district court may decline to exercise supplemental jurisdiction over state-law claims
when it “has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3).
Because it is not clear that Plaintiff can assert any federal claims falling within the Court’s
jurisdiction, it will determine at a later stage whether or not to exercise its supplemental
jurisdiction over any state law claims.


                                                   5
          Case 1:21-cv-01370-LTS Document 5 Filed 04/21/21 Page 6 of 13




dismissing complaint for lack of subject matter jurisdiction); Lopez v. Reminger Co., No. 14-CV-

542 (N.D. Ohio Oct. 28, 2014) (order dismissing claims under the Privacy Act and §1983 for

failure to state a claim); Lopez v. Wendy’s Int’l., Inc., No. 12-CV-1412 (N.D. Ohio Oct. 23, 2012)

(order dismissing complaint asserting claims under § 1983 and the Lanham Act). This list is not

exhaustive. In light of Plaintiff’s litigation history, the Court finds that Plaintiff is or should

already be aware of federal pleading requirements. See Sledge, 564 F.3d at 109 (discussing

circumstances where frequent pro se litigant may be charged with knowledge of particular legal

requirements).

                                           CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court grants Plaintiff leave to replead his claims. Plaintiff must submit an

amended complaint to this Court’s Pro Se Intake Unit within sixty days of the date of this order,

caption the document as an “Amended Complaint,” and label the document with docket number

21-CV-1370 (LTS). An Amended Complaint form is attached to this order. No summons will

issue at this time. If Plaintiff fails to comply within the time allowed, and he cannot show good

cause to excuse such failure, the matter will be dismissed for failure to state a claim on which

relief may be granted.

        SO ORDERED.

 Dated:    April 21, 2021
           New York, New York
                                                               /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                          Chief United States District Judge




                                                    6
               Case 1:21-cv-01370-LTS Document 5 Filed 04/21/21 Page 7 of 13




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ☐ Yes ☐ No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
          Case 1:21-cv-01370-LTS Document 5 Filed 04/21/21 Page 8 of 13




I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ☐ Federal Question

     ☐ Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
          Case 1:21-cv-01370-LTS Document 5 Filed 04/21/21 Page 9 of 13




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
         Case 1:21-cv-01370-LTS Document 5 Filed 04/21/21 Page 10 of 13




B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                          Page 4
         Case 1:21-cv-01370-LTS Document 5 Filed 04/21/21 Page 11 of 13




Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
         Case 1:21-cv-01370-LTS Document 5 Filed 04/21/21 Page 12 of 13




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
         Case 1:21-cv-01370-LTS Document 5 Filed 04/21/21 Page 13 of 13




V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
☐ Yes    ☐ No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
